Order entered May 4, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00207-CV

                         JUDY D. BROWN, Appellant

                                       V.

  FRONTLINE ASSET STRATEGIES AND LVNV FUNDING, Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-05565-E

                                    ORDER

      Before the Court is appellant’s pro se motion for oral argument. We DENY

the motion.

      We note appellant has filed her brief but the appellate record has not yet

been filed. We also note the brief does not comply with the briefing requirements

in Texas Rule of Appellate Procedure 38.1.         See TEX. R. APP. P. 38.1.

Accordingly, we STRIKE the brief. Appellant shall file a brief that complies with
the requirements within thirty days after the later of the date the clerk’s record is

filed or the date the reporter’s record is filed. See id. 38.1, 38.6(a).

                                                /s/    CRAIG SMITH
                                                       JUSTICE